Citation Nr: 1709138	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for central macular cornea due to keratitis of the right eye.

2. Whether new and material evidence has been received sufficient to reopen a claim for an acquired psychiatric disorder, to include anxiety neurosis.

3. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis and depression.

4. Entitlement to service connection for a dental condition, claimed as pain resulting from the removal of wisdom teeth, for purposes of compensation and/or treatment purposes.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, May 2011, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran was scheduled for a videoconference hearing for February 2017.  However, prior to this hearing, the Veteran submitted a February 2017 statement withdrawing his request for a hearing and indicating his desire for the Board to proceed with adjudicating his claim.

The Board notes that the July 2010 rating decision bifurcated the claims as service connection for depression and a claim to reopen service connection for an acquired psychiatric disorder.  In light of the Board's determination to reopen the Veteran's service connection claim for an acquired psychiatric disorder previously denied in a February 1971 rating decision, and pursuant to the Court's finding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has consolidated the Veteran's psychiatric claims as delineated above.

A motion to advance this appeal on the Board's docket was raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on the appellant's advanced age.  38 C.F.R. § 20.900(c)(2016).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A February 1971 rating decision denied entitlement to service connection for central macula cornea due to old keratitis.  The Veteran did not appeal the decision or submit additional evidence within one year of notice of the decision.

2. The evidence received since the February 1971 rating decision with respect to service connection for central macula cornea due to old keratitis is cumulative.

3. A February 1971 rating decision denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal the decision or submit additional evidence within one year of notice of the decision.

4. The evidence received since the February 1971 rating decision with respect to service connection for an acquired psychiatric disorder relates to an unestablished fact necessary to substantiate the Veteran's claim.

5. The Veteran does not have dental condition for which compensation may be granted, nor does he have a dental condition or disability as a result of trauma during his active military service, and does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment. 


CONCLUSIONS OF LAW

1. The February 1971 rating decision denying service connection for central macular cornea due to keratitis of the right eye is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2. New and material evidence to reopen a claim of entitlement to service connection for central macular cornea due to keratitis of the right eye has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
3. The February 1971 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

4. As new and material evidence has been received, the claim for service connection for an acquired psychiatric condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria for service connection for a dental condition, claimed as pain resulting from the removal of wisdom teeth, for purposes of compensation and/or treatment purposes, have not been met.  38 U.S.C.A. §§ 1131, 1721, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

VA's duty to notify was satisfied by April 2010, December 2010, and September 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, the April 2010 and December 2010 letters informed the Veteran of the requirement of new and material evidence in order to reopen previously denied claims.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  Here, the Veteran was not provided an examination for his dental disorder claim. However, as explained in the decision below, there is no legal basis for entitlement to service connection for the dental conditions described by the Veteran.  As such, a VA examination is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence Eye Condition

Generally, a claim that has been denied in a final un-appealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The most recent final decision denying entitlement to service connection for a right eye condition was a February 1971 rating decision.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156  (b), 20.1103.

The Veteran's original service connection claim for an eye condition was denied in a February 1967 rating decision, which was confirmed in a March 1968 Board decision.  Service connection was denied in all three of these decisions because there was no evidence that the Veteran's preexisting myopia and traumatic corneal macula of the right eye was aggravated by his military service.  Myopia and macula of the right cornea were noted at his induction examination.  The Veteran asserted that his right eye conditions had been aggravated by his military service.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.  

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341   (Fed. Cir. 2002).

Since the most recent final denial, the February 1971 rating decision, evidence associated with the claims file includes VA treatment records, an April 2010 prescription from a private optometrist, and statements from the Veteran.  VA treatment records and the April 2010 prescription provide no medical opinion regarding the etiology of the Veteran's current right eye condition, specifically whether the preexisting condition was aggravated by military service.  In statements submitted since the February 1971 denial, the Veteran has not asserted anything beyond the visual acuity difficulties he experienced in his right eye prior to and during military service.

The recently associated VA treatment records, private optometrist prescription, and statements from the Veteran are not new and material.  At the time of the prior decisions, the Veteran's lay evidence of aggravation was outweighed by the medical evidence of record that the Veteran's preexisting right eye conditions including visual acuity had been aggravated by military service.  Since that determination, nothing has changed; there remains no new and material evidence of a change in eye disorder and visual acuity or that such preexisting right eye conditions were aggravated by the Veteran's military service.  The Board acknowledges that the Veteran maintains that service connection is warranted for his right eye condition, however, the evidence submitted with respect to the current decreased visual acuity of his right eye and the right eye conditions that preexisted service are redundant of evidence previously offered in connection with the prior claim.  If evidence is cumulative or redundant, it necessarily follows that the evidence is not new and material.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

Therefore, the Board concludes that since the last final February 1971 rating decision, no evidence has been received that is both "new" and "material" with respect to the issue of entitlement to service connection for central macular cornea due to keratitis of the right eye and the application to reopen the claim must be denied.

IV. New and Material Evidence Acquired Psychiatric Condition

The same provisions as delineated above apply. 

The most recent final decision denying entitlement to service connection for an acquired psychiatric condition was a February 1971 rating decision.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156  (b), 20.1103.

The Veteran's original service connection claim for a psychiatric condition was denied in a February 1967 rating decision, which was confirmed in a March 1968 Board decision.  Service connection was denied because there was no evidence that the Veteran's condition was related to his military service, a service treatment records did not document any relevant complaints or treatment.

Since the February 1971 rating decision, the Veteran has asserted in his November 2013 Form 9 Substantive Appeal that he became depressed while on active duty as a result of limitations due to his right eye condition and his service while stationed in West Berlin near the Berlin Wall.  The Veteran's DD Form 214 documents that the Veteran was awarded the Army of Occupation Medal (Berlin).  The Veteran is certainly competent to report in-service symptoms and the credibility of them with respect to reopening his claim is presumed.  Justus, supra.  

As such, this evidence goes to cure a prior evidentiary defect, e.g., evidence of an in-service incurrence, which was not previously substantiated in the February 1971 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for an acquired psychiatric condition is warranted.

V. Service Connection Dental Condition

The Veteran is also claiming entitlement to service connection for pain resulting from the removal of his wisdom teeth in service, which the Veteran asserts ultimately led to the removal of his back upper and lower teeth.  In an August 2011 statement, the Veteran reported that he was held out of duty for a week after his wisdom teeth were removed and that it made him very sick.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

In the context of dental claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as set forth in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed disorder involves anything like impairment to the mandible or bone loss in the maxilla or mandible region.  He has never asserted that there was actual bone loss or other maxillary impairment, nor has any treatment record indicated such impairment.  Rather, treatment records indicate that the Veteran had his wisdom teeth removed while in service.  The Veteran asserts that removal of his wisdom teeth removal led to the removal of additional teeth.  The Veteran has provided no medical evidence to support this assertion.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Regardless, there is no evidence the further removal of teeth resulted in a dental disability for which compensation would be warranted.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted.

Next, the Board also considers whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or and periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 

* Class I: Those having a service-connected compensable dental disability or condition; 

* Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 

* Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 

* Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. § 2062;
 
* Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 

* Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 

* Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and 

* Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).

See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Based on the evidence of record, service connection for purposes of outpatient dental treatment is not warranted, because the Veteran's condition cannot be categorized under any of the specific classes listed in 38 C.F.R. § 17.161.  First, as discussed above, he does not have a dental condition or disability that may be service connected to either a compensable or noncompensable level.  The Veteran served prior to September 30, 1981.   As such, he is not able to be categorized under either Class I or Class II.

Next, the Veteran also cannot be classified under Class II(a) since, in addition to not having a service-connected noncompensable condition, the evidence does not indicate that he lost the teeth in question due to dental trauma.  Specifically, the Veteran has never asserted that his wisdom teeth were removed due to any sort of trauma.  

Finally, the evidence does not indicate that the Veteran is eligible for any other class.  Specifically, there is no indication that he was a prisoner of war (POW) or eligible under 38 U.S.C. § 2062, precluding entitlement to Class II(b) and Class II(c) treatment.  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition, and his overall service-connected disability rating is not 100 percent.  Moreover, he is not a Chapter 31 vocational rehabilitation trainee, nor is he receiving or due to receive VA care and treatment under Chapter 17.

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.


ORDER

The application to reopen the claim of service connection for central macular cornea due to keratitis of the right eye is denied.

The application to reopen the claim of service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for a dental condition, claimed as pain resulting from the removal of wisdom teeth, for purposes of compensation and/or treatment purposes is denied.

REMAND

As noted, the Veteran asserted in his November 2013 Form 9 Substantive Appeal that he became depressed while on active duty as a result of limitations due to his right eye condition and his service while stationed in West Berlin near the Berlin Wall.  While there is a February 1967 VA psychiatric examination of record, it does not comment on the etiology of the Veteran's psychiatric condition with respect to his assertions of in-service symptoms.  While relevant complaints and treatment for psychiatric symptoms and conditions are not documented in service treatment records, the Veteran is certainly competent to report such symptoms.  As a result, the Board finds that a new VA psychiatric examination is warranted in order to clarify the diagnosis of any current psychiatric condition and to provide an opinion with respect to its etiology.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise.  
All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.  In the opinions offered by the examiner, the examiner should discuss any relevant medical or lay evidence. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for any psychiatric condition and the examiner should reconcile his findings with any conflicting medical evidence of record.

b) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's psychiatric disorder is causally or etiologically related to the Veteran's periods of active service.

A complete rationale for any opinion expressed should be provided in a report. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


